DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: Application and Preliminary Amendment filed on 01/12/2021, which is CON of 16/704380 (Now, Patent of 10908933).  This action is made non-final.
3.	Claims 2-20 have been added. Claims 1-20 are pending in the case.  Claims 1, 11 and 19 are independent claims.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-4, 11-13 and 19 are rejected under 35 U.S.C. 103(a) as being patentable over Bertelsen (US PGPUB 2015/0106723; pub date: 4/16/2015) in view of Bouillet et al. (US PGPUB 2018/0090022; pub date: 03/29/2018) (hereinafter Bouillet), further in view of Shao (US PGPUB 2013/0066940; pub date: 03/14/2013) and Singh (US PGPUB 2016/0012251; pub date: 01/14/2016). 

As to claims 1, 11 and 19, Bertelsen teaches a method for providing access to a cloud-based service from a learning management system (LMS) (see Fig. 4 and [0093] Learning Management System (LMS) using a cloud-based service as shown in Fig. 2 and [0043]-[0071]; the system 400 can interact with any of a variety of data sources 402 such as a Learning Management System (LMS) 404, indexed search engines 406, web pages 408, and other online resources 410 that can be provided by any one or more of the servers or other systems described above [e.g., cloud-based services]), the method comprising
receiving a request from a course instructor 
(see [0094] allow one or more publishers 412, 414, and 416 of content such as teachers to identify and/or create content for one or more consumers 418, 420, 422 of that content such as students in a course or for learning paths; Through the tool 424, 426, 428, 430, 432, and 434 the teachers/publishers 412, 414, and 416 can assign courses or learning projects (e.g., research) to individual students or groups of students/consumers 418, 420, and 422;
see [0095] the tool 424, 426, 428, 430, 432, and 434 can allow the publishers/teachers to identify content from any of a variety of data sources 402, to be curated to a set of library definitions 436;
see [0096]-[0102] The teachers can also augment this content or create entirely new content which can also be represented in the library definitions 436 and/or a set of presentation definitions 446);
wherein the request identifies assignments to be accessed by students through the LMS (
see [0100], the presentation layer ties together the content from the various sources and can make assignment of particular content, at particular steps, to particular groups and/or individuals, i.e., it can define a workflow for a course, for a group of students, for an individual student, etc. In this way, a teacher or other publisher 412, 414, or 416 can direct students or other consumers 418, 420, or 422 of the content to particular information, add explanations of the information in any of a variety of different formats including but not limited to textual explanations, links to other explanatory content, video and/or audio explanations, etc., collect feedback or test understanding though polls and/or quizzes, initiate interaction through discussions, etc.); and

 	Bertelsen teaches to provision cloud computing resources in another embodiment and indicating that the LMS in Fig. 4 can be implemented using the cloud-based service approach in Fig. 2 as set forth above (see Fig. 4 and [0093] Learning Management System (LMS) using a cloud-based service as shown in Fig. 2 and [0043]-[0071]; the system 400 can interact with any of a variety of data sources 402 such as a Learning Management System (LMS) 404, indexed search engines 406, web pages 408, and other online resources 410 that can be provided by any one or more of the servers or other systems described above [e.g., cloud-based services]).

Therefore, Bertelsen suggests and teaches 
provisions cloud computing resources of the cloud-based service 
see [0061]-[0062], [0067]-[0069], cloud management functionality may include capabilities for provisioning, managing and tracking a customer's subscription received by cloud infrastructure system 202, and the like); and 

Bertelsen does not expressively teach provisioning for an assignment as claimed.

In the same field of endeavor of provisioning a cloud resources, Bouillet teaches web-based learning management systems (LMS) and a self-service provisioning cloud resources for the LMS service including assignment; thus, combining Bertelsen with Bouillet; the provisioning for assignment is suggested and taught (
see Bouillet, see Figs. 1-2 cloud computing; see [0012]-[0013] web-based learning management systems (LMS); 
see [0014] the present invention provides for a targeted recommendation and recruitment system for customized education, training, and task assignment; 
see [0016] Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned;
see [0017]-[0021], in [0018] On-demand self-service: a cloud consumer can unilaterally provision computing capabilities, such as server time and network storage;
see [0024]-[0026] various services, such as Saas, PaaS and IaaS, for control of application configuration settings, environment configurations or deployed applications;
see [0049] Turning now to FIG. 4, a flow diagram 400 depicting targeted learning and recruitment. In one aspect, one or more of the components, modules, services, applications, and/or functions described in FIGS. 1-3 may be used in FIG. 4. For example, computer system/server 12 of FIG. 1, incorporating processing unit 16, may be used to perform various computational, data processing and other functionality in accordance with various aspects of the present invention [as cloud computing based services].
see [0051] and Fig. 4, at block 410, input information about a new job, task, or assignment may be defined or entered into a recruiting and learning recommendation service).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bertelsen and Bouillet before him before the effective filing date of the claimed invention, to modify the cloud service based LMS taught by Bertelsen to include the feature of provisioning LMS services including assignment taught by Bouillet to achieve the predicted result.  One would have been motivated to make such a combination because providing the feature of provisioning LMS services including assignment would have been obtained by Bouillet (see Figs. 1-2; see [0012]-[0014]; see [0016]-[0021]; see [0024]-[0026]; see [0049] and Figs. 3-4; see [0051]).

Bouillet teaches the same solution for as similar problem. See "[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the 'subject matter as a whole' which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103." In re Sponnoble, 405 F.2d 578, 585, 160 USPQ 237, 243 (CCPA 1969). However, "discovery of the cause of a problem . . does not always result in a patentable invention. . . . [A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).

Bertelsen-Bouillet does not expressively teach “a brokerage engine running as an extension of the LMS” and “translating, by the brokerage engine…” as recited in the limitations of “receiving a request from a course instructor at a brokerage engine running as an extension of the LMS, the request to configure a course to be provided by a cloud-based service” and “performing the request using the cloud-based service by translating, by the brokerage engine, the request to be compatible with the cloud-based service”.

In the same field of endeavor of providing a cloud-based service, Shao teaches a method for providing access to a cloud-based service from an application with a cloud service broker as a brokerage engine and translate the request by the brokerage engine; thus, combining Bertelsen and Bouillet with Shae, the limitations of “receiving a request from a course instructor at a brokerage engine running as an extension of the LMS, the request to configure a course to be provided by a cloud-based service” and “performing the request using the cloud-based service by translating, by the brokerage engine, the request to be compatible with the cloud-based service” are suggested and taught (
see Shae, Fig. 1 showing a user request at a brokerage engine [e.g., the cloud service broker] from the user using different applications as a web browser, a standalone application or directly from the user; note: each application has its own compatible and displayable user interface to interface to the cloud service broker;
see [0007], [0014], [0020], [0022], [0047], [0051] and Fig. 2, The cloud service consuming interface module 204 (Cloud Service Consumer Interface) is configured to provide a consuming interface for a cloud service requester to access the cloud service provider; 
note: since the application can directly integrate and interface to the cloud service broker, the Examiner interpret that the cloud service broker as brokerage engine is an extension of the application program with a broadest reasonably interpretation; 
see Fig. 5 and [0073], step S502, A cloud service broker receives a cloud service consumer request sent by a cloud service requester; 
see [0021]-[0022], the cloud service processing module is configured to receive the cloud service consumer request …, parse the cloud service from the cloud service consumer request, select the cloud computing services and/or resources provided by the cloud service provider and/or a function mode, and execute a cloud service operation; and call the cloud service adapting module to adapt the cloud computing services and/or resources of the cloud service provider according to a protocol, send a cloud service adapting request to the cloud service provider; 
see Fig. 5 and [0074], step S504: The cloud service broker selects cloud computing services and/or resources provided by a cloud service provider and/or a function mode, and executes the cloud service operation).
Shao teaches performing the request using the cloud-based service by translating, by the brokerage engine, the request to be compatible with the cloud-based service
(see [0022] the cloud service processing module is configured to receive the cloud service consumer request of the cloud service requester through the cloud service consuming interface module, parse the cloud service requested to consume from the cloud service consumer request, select the cloud computing services and/or resources provided by the cloud service provider and/or a function mode, and execute a cloud service operation; and call the cloud service adapting module to adapt the cloud computing services and/or resources of the cloud service provider according to a protocol, send a cloud service adapting request to the cloud service provider; thus, a cloud-based service is identified to perform the request by translating the request to be compatible with the cloud-based service; 
see [0044], The cloud service broker may provide services, including but not limited to arbitration service, proxy service, monitoring service, transition service; The cloud service broker can abstract the incompatible capabilities and interfaces between different cloud computing services, so as to provide public, open and standard brokering services for consumers. This solution can solve the problem of incompatibility between different cloud platforms/cloud computing services; 
see Fig. 4, for the cloud service adapting module to adapt/translate the request for different types of cloud-based service;
see Fig. 6 and [0081]-[0086], showing the conversion/translation working module to translate the request; e.g., [0084] S604: The cloud service broker selects proper cloud computing services and resources and function modes according to the cloud service consumer request, executes the cloud service operation, converts the cloud service consumer request into a cloud service adapting request complying with the protocol used by the selected cloud service provider, and then sends the cloud service adapting request to the cloud service provider). 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bertelsen-Bouillet before him before the effective filing date of the claimed invention, to modify the cloud service based LMS taught by Bertelsen-Bouillet to include the cloud broker as a brokerage engine taught by Shao to add the broker as an extension of the LMS to translate user request.  One would have been motivated to make such a combination because providing the cloud broker as a brokerage engine being an extension of the LMS to translate user request would have been obtained by Shoa (see Fig. 1; see [0007], [0014], [0020], [0022], [0047], [0051] and Fig. 2; see Fig. 5 and [0073], step S502; see [0021]-[0022], see Fig. 5 and [0074], step S504; see Fig.4; see Fig. 6 and [0081]-[0086]).

With a broadest reasonably interpretation that Shao suggests and teaches “a brokerage engine running as an extension of the LMS” since it can integrate and interface to it to send a consumer request.
However, with a narrow interpretation for the application “extension”, in the same field of endeavor of providing cloud service, Singh suggests and teaches “a brokerage engine that runs as an extension of the application program through the user interface form” (see [0026] An exemplary cloud services management system (CMS) according to principles of the invention adds functionality to a cloud services interface application. An exemplary CMS may be implemented as an add-on, such as a plug-in or extension, to either a cloud services interface application or to a web browser. Implemented as an extension add-on, the CMS tailors the core features of a cloud services interface application or a web browser by adding one or more functional modules. As used herein, a module is a combination of instructions, processes and objects to perform determined tasks, which may be contained in a single code component or distributed among a plurality of code components. Alternatively, a CMS, according to principles of the invention, may be integrated with a cloud services interface application or comprise a substitute cloud service interface application; see [0027] User input into a client computer is transformed by the client computer into manageable and trackable requests relating to access and use of cloud resources; see [0030] Cloud services are accessed by users in an enterprise 120 via one or more computing devices 125-140. The computing devices access the cloud services via an application or browser 145 equipped with the CMS client 150).

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bertelsen-Bouillet-Shao and Singh before him before the effective filing date of the claimed invention, to modify the cloud service broker taught by Bertelsen-Bouillet-Shao to include the feature of implementing the cloud service broker as an add-on, such as a plug-in or extension, to either a cloud services interface application or to a web browser taught by Singh to tailor the core features of a cloud services interface application or a web browser by adding one or more functional modules.  One would have been motivated to make such a combination because providing the feature of implementing the cloud service broker as an add-on, such as a plug-in or extension, to either a cloud services interface application or to a web browser would have been obtained by Singh (see [0026]-[0027]; see [0030]).
 
As to claims 2 and 12, Bertelsen-Bouillet-Shao-Singh teaches wherein the LMS is one of a plurality of application programs that access the brokerage engine, each of the plurality of application programs having a different user interface (see Bertelsen, (see Fig. 4 and [0093] Learning Management System (LMS) using a cloud-based service as shown in Fig. 2 and [0043]-[0071]; see Shao, Fig. 1, showing applications access to cloud-based services; see Singh, [0029] and Fig. 1 showing applications/browsers to access the cloud services via an add-on CMS client and CMS server; see [0005] Microsoft Corporation's Windows Azure.RTM. is a cloud computing platform and infrastructure for building, deploying and managing applications and services through a global network of Microsoft-managed data centers; since there are many different applications can access to the broker, the user interface for each application is different from each other).

As to claims 3 and 13, Bertelsen-Bouillet-Shao-Singh teaches wherein the request is not compatible with the cloud-based service (see Shao, [0022] execute a cloud service operation; and call the cloud service adapting module to adapt the cloud computing services and/or resources of the cloud service provider according to a protocol, send a cloud service adapting request to the cloud service provider; thus, a cloud-based service is identified to perform the request by translating the request to be compatible with the cloud-based service; see [0044], The cloud service broker may provide services, .. transition service; The cloud service broker can abstract the incompatible capabilities and interfaces between different cloud computing services, so as to provide public, open and standard brokering services for consumers. This solution can solve the problem of incompatibility between different cloud platforms/cloud computing services; see Fig. 4, for the cloud service adapting module to adapt/translate the request for different types of cloud-based service; see Fig. 6 and [0081]-[0086], showing the conversion/translation working module to translate the request [since they are incompatible]; e.g., [0084] S604: The cloud service broker selects proper cloud computing services and resources and function modes according to the cloud service consumer request, executes the cloud service operation, converts the cloud service consumer request into a cloud service adapting request complying with the protocol used by the selected cloud service provider, and then sends the cloud service adapting request to the cloud service provider).  

As to claim 4, Bertelsen-Bouillet-Shao-Singh teaches wherein the request is received through a user interface form generated by the brokerage engine and displayed via a user interface of the LMS (see Bertelsen, see Fig. 4 and [0093] Learning Management System (LMS) using a cloud-based service as shown in Fig. 2 and [0043]-[0071]; see Shao, Fig. 5 and [0077] In this step, the cloud service broker sends a cloud service adapting request to the related cloud service provider and receives a cloud service adapting response returned by the cloud service provider; see Fig. 5 and [0078] S508: The cloud service broker returns a cloud service consumer response to the cloud service requester; see 0085] S606: After receiving the cloud service adapting request, the cloud service provider determines that it can provide the requested cloud service, and sends a cloud service adapting response to the cloud service broker; see [0086] S608: After receiving the cloud service adapting response from the cloud service provider, the cloud service broker converts the cloud service adapting response into a cloud service consumer response, and sends the cloud service consumer response to the cloud service requester; 
Note: since the data is returned to the consumer request as a consumer response, it is interpreted that the returned consumer response data is populated to the new user interface in the requesting application program).

6.	Claim 5-7, 9, 14-15, 17 and 20 are rejected under 35 U.S.C. 103(a) as being patentable over Bertelsen-Bouillet-Shao-Singh as applied to the claims 1, 11 and 19 above, further in view of Ernst et al. (US PGPUB 2012/0214147; pub date: 8/23/2012) (hereinafter Ernst). 

As to claims 5 and 14, Bertelsen-Bouillet-Shao-Singh does not expressively teach, however, in the same field of endeavor of providing a learning system, Ernst teaches wherein the request is received in a format specified by a Learning Tools Interoperability (LTI) communication standard (see [0033] the system 200 conforms to an industry standard distributed learning model. Integration protocols, such as Aviation Industry CBT Committee (AICC), Learning Tools Interoperability (LTI), and customized web services, are used for sharing courseware objects across systems; see [0057] through an organization's Learning Management System (LMS) that is integrated with the system through industry standard protocols (e.g., AICC, LTI, web services).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bertelsen-Bouillet-Shao-Singh and Ernst before him before the effective filing date of the claimed invention, to modify the cloud service broker taught by Bertelsen-Bouillet-Shao-Singh to include the feature of using the LTI standard taught by Ernst to allow the LMS integrated with the industry standard of LTI.  One would have been motivated to make such a combination because providing include the feature of allowing the LMS integrated with the industry standard of LTI would have been obtained by Ernst (see [0033] and [0057]).

As to claims 6 and 20, Bertelsen-Bouillet-Shao-Singh does not expressively teach, however, in the same field of endeavor of providing a learning system, Ernst teaches wherein the brokerage identifies a user type based on context of the request and wherein the user type can be a student user type or an instructor user type (see Ernst, if the request is to publish a learning content, then the user type is an author [e.g., instructor type]; see [0049] b. Content Management System (or Authoring) 304: This application is used for all content authoring, as well as for publishing and retiring all content, and for managing all content in the system. These functions are managed by the Author and Content Manager roles. [0050] c. Learning 306: This application is used for all learning and/or assessment, and is where learners will log in to the system. [0051] d. Registration and Data Analytics (RDA) application 308: This application is used to manage learner registration, which is managed by the Registrar role, as well as all reporting, which is managed by the Analyst role. In addition, other roles, such as the Instructor role, can log in here to view reports designed specifically for that role).  

As to claim 7, Bertelsen-Bouillet-Shao-Singh-Ernst teaches wherein the brokerage engine is to generate a user interface form based, at least in part, on the user type (see Ernst, Fig. 3 and [0049] b. Content Management System (or Authoring) 304: This application is used for all content authoring, as well as for publishing and retiring all content, and for managing all content in the system. These functions are managed by the Author and Content Manager roles. [0050] c. Learning 306: This application is used for all learning and/or assessment, and is where learners will log in to the system. [0051] d. Registration and Data Analytics (RDA) application 308: This application is used to manage learner registration, which is managed by the Registrar role, as well as all reporting, which is managed by the Analyst role. In addition, other roles, such as the Instructor role, can log in here to view reports designed specifically for that role; thus a user with a learner role or an author or instructor role will use different part of application and user interfaces).

As to claim 15, the claim 15 reflects substantially similar subject matters as the claims 6 and 7 and claim 15 reflects a system comprising steps within the method of claims 6 and 7, thus are rejected along the same rationale.

As to claims 9 and 17, Bertelsen-Bouillet-Shao-Singh does not expressively teach, however, in the same field of endeavor of providing a learning system, Ernst teaches comprising receiving a second request at the brokerage engine, wherein the second request is a request to publish a course according to course specifications received from the course instructor, and wherein the course is published to the LMS by the cloud-based service (see Fig. 1 and [0026] b. Author 106 [as teacher]: Develops, manages and publishes learning and assessment content; see Fig. 3 and [0049], b. Content Management System (or Authoring) 304: This application is used for all content authoring, as well as for publishing and retiring all content, and for managing all content in the system. These functions are managed by the Author and Content Manager roles; see [0054] The CMS module 304 includes an authoring application 322 that provides content authoring functionality to author and structure the learning elements and curriculum, a module review function 324, an import/export function 320 that allows for xml or another form-based data import, an authoring service 326, a published content service 328, an authoring database 330 and a published content database 332. The CMS module 304 allows for curriculum functionality to manage the various elements that make up the curriculum and publishing functionality to formally publish the learning content so that it is available to end-users; see [0060] the authoring application 322 allows the author role [e.g., as teacher]); see [0072] and [0089], publish content; see [0161] a. The author plans and develops the ampObject(s). [0162] b. The ampObjects are aggregated into modules. [0163] c. The modules are aggregated into higher order containers. These containers may optionally be classified as courses or programs. [0164] d. The developed curriculum is tested to ensure proper functionality. [0165] e. The curriculum is published and made available for use; see [0176] Authoring of learning objects (ampObjects) may include pre-planning and the addition of categorical data to each learning object (e.g., learning outcome statement; topic; sub-topic; etc.); see Fig. 18 and [0217]-[0337] to create and publish learning objects based on goals).
Combining Bertelsen-Bouillet-Shao-Singh’s cloud service, with Ernst’s authoring and publishing feature, the limitation is suggested and taught.
One would have been motivated to make such a combination because providing include the feature of allowing an author to publish a learning content would have been obtained by Ernst (see Fig. 1 and [0026]; see Fig. 3 and [0049]; see [0054]; see [0060]; see [0072] and [0089]; see [0161]-0165]; see [0176]; see Fig. 18 and [0217]-[0337]).

7.	Claim 8 and 16 are rejected under 35 U.S.C. 103(a) as being patentable over Bertelsen-Bouillet-Shao-Singh as applied to the claims 1 and 11 above, further in view of Masood et al. (US PGPUB 2014/0329210; pub date: 11/06/2014) (hereinafter Masood). 

As to claims 8 and 16, Bertelsen-Bouillet-Shao-Singh teaches search feature in LMS (see Bertelsen, see Fig. 4 and [0093] Learning Management System (LMS) using a cloud-based service as shown in Fig. 2 and [0043]-[0071]; see [0006]-[0010] locating content through the search feature; see Fig. 4 and [0093], indexed search engine 406; Note: since the data is returned to the consumer request as a consumer response, it is interpreted that the returned consumer response data is populated to the new user interface in the requesting application program).

Bertelsen does not expressively teach, however, in the same field of endeavor of providing learning system, Masood teaches comprising receiving a second request at the brokerage engine, wherein the second request is a request to search for tutorials related to a specified subject, a list of tutorials being provided by the cloud-based service through a user interface form generated by the brokerage engine (Masood teaches that a user can search courses in a training catalog to display the courses; see Figs. 9-10 and [0126]-[0128], in [0126], FIG. 9 is an illustration of an example screen image of a user device 900 demonstrating availability of and access to a training course catalog; the user has selected the "Catalog" tab 924 discussed above, and is presented with a "Search Box" 951, to enable them to quickly find training courses by, for example, title, category of product, department or organization of the enterprise, or other identifier, characteristic, or parameter; in [0128] FIG. 10 illustrates an example screen image of a user device 1000 showing training course catalog information that may be displayed following user selection of a "Home Appliances" category of the group of "Products" links 927 of FIG. 9).
Since the LMS application taught by Masood uses a host system/server which can be connected and interface to a cloud network as part of cloud infrastructure (see [0084] cloud based infrastructure to run all functionalities of the present system; see Fig. 1, [0105], [0107], the host system server 68 may have logical connections to other third party systems via a network 12, such as, for example, the Internet, LAN, MAN, WAN, cellular network, cloud network), the limitation of “a list of tutorials being provided by the cloud-based service through a user interface form generated by the brokerage engine” is suggested and taught by Masood.

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bertelsen-Bouillet-Shao-Singh and Masood before him before the effective filing date of the claimed invention, to modify the cloud service broker taught by Bertelsen-Bouillet-Shao-Singh to include the feature of searching for tutorials related to a specified subject and displaying user interfaces in an application which interfaces to cloud services taught by Masood to allow a user to make a request from one user interface and receive a corresponding  response from the cloud service in a new user interface with the search feature.  One would have been motivated to make such a combination because providing include the feature of searching for tutorials related to a specified subject and displaying user interfaces in an application which interfaces to cloud services to process user request and response to and from the cloud services would have been obtained by Masood (see [0084]; see Fig. 1, [0105] and [0107]; see Fig. 4 and [0120]-[0121]; see Figs. 5-8 and [0122]-[0125]; see Figs. 9-10 and [0126]-[0128]).

8.	Claim 10 and 18 are rejected under 35 U.S.C. 103(a) as being patentable over Bertelsen-Bouillet-Shao-Singh as applied to the claims 1 and 11 above, further in view of Yum et al. (US PGPUB 2015/0067171; pub date: 3/5/2015) (hereinafter Yum). 

As to claims 10 and 18, Bertelsen-Bouillet-Shao-Singh does not expressively teach, however, in the same field of endeavor of providing a cloud service brokering service, Yum teaches comprising receiving a second request at the brokerage engine, wherein the second request is a request to supply a cost estimate for the cloud computing resources to be provisioned from the cloud-based service (see [0071] The compute resource procurement manager may log the details of each transaction, maintain an up-to-date inventory of all the resources acquired and leftover, and update cost and accounting information for both the customer and the cloud service provider; see [0093]-[0094] cost manager; This module may control and manage cloud resource spending. The cost manager may monitor and limit how much and what resources each user may purchase. The cost manager may also maintain resource pricing information for each cloud resource. In addition, the cost manager may update running cost information for user groups or accounting codes. Budgets may be assigned to user and/or accounting codes to control cloud resource spending. The cloud resource spending and earning information for customers and cloud service providers, respectively, may be organized by resource type, period, location, and/or user defined tags).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Bertelsen-Bouillet-Shao-Singh and Yum before him before the effective filing date of the claimed invention, to modify the cloud service broker taught by Bertelsen-Bouillet-Shao-Singh to include the feature of providing cost estimates for cloud services taught by Yum to inform users of the cost.  One would have been motivated to make such a combination because providing the feature of providing cost estimates for cloud services would have been obtained by Yum (see [0071]; see [0093]-[0094]).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179